 

ECDIS on R.O.K. Navy P154(AOE-II) Contract
Navigation Technology Solution for Hyundai Heavy Industries

 

Project: 1 Shipset of ECDIS on R.O.K. Navy P154(AOE-II)

Ordering: Hyundai Heavy Industries Co., Ltd.

Contract No. (HHI): PU1544E302

Product No.: E302

Price: 272,000,000 Won

Payment Terms

 

  ● 30% Initial Payment         ● 70% After Installation

 

Installation Date: July 12th 2016

Supply & Installation Terms

 

  ● Technical Support and Training         ● Test Drive & Commissioning        
● The installation date can be changed per The Ordering’s demand         ● The
Contract is in full effect when there is no refusal for 30 days after being
issued

 

Hyundai Heavy Industries Co., Ltd. (“The Customer”) and e-MARINE Inc. (“The
Supplier”) agree to execute all matters for [ECDIS for R.O.K. Navy P154(AOE-II)]

 

April 1st 2016

 

 

 

 [ex10-12_001.jpg]

 



 

 

 

[ex10-12_002.jpg]

 



 

 





